Citation Nr: 1447166	
Decision Date: 10/23/14    Archive Date: 10/30/14

DOCKET NO.  11-17 414	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1. Entitlement to service connection for tinnitus.  

2. Entitlement to service connection for a right shoulder disability.

3. Entitlement to service connection for a bilateral knee disability.


ATTORNEY FOR THE BOARD

Ryan Frank, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 2000 to October 2004.

This case comes to the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision by the Los Angeles, California Regional Office (RO) of the Department of Veterans Affairs (VA).

These issues were remanded by the Board in December 2013 for further development.  They have now been returned to the Board for adjudication.

This appeal was processed using the Veterans Benefits Management System paperless claims processing system.  Accordingly, any future consideration of the appellant's case should be applied to these electronic records.  Review of the documents in the Veteran's Virtual VA electronic claims file reveals no additional records relevant to the issues on appeal.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran claims entitlement to service connection for tinnitus, a right shoulder disability, and a bilateral knee disability.  The January 2009 rating decision indicates that VA scheduled the Veteran for examinations for all of these claims and that he did not appear.  The Veteran responded that he did not attend because he believed VA had cancelled those examinations to move them to his preferred location.  VA scheduled the Veteran for an audiological examination again in August 2013.  The appellant did not appear.  The Board remanded this case in December 2013 to give the Veteran another chance to appear; VA scheduled the appellant for examinations at the San Francisco VA Medical Center in June 2014 and, at his request, rescheduled them for August 2014.  For the third time, the Veteran did not appear.  The Veteran alleges that he did not receive notice of the August 2014 examinations.  

Although there is no burden on VA to "turn up heaven and earth" to contact the Veteran, Hyson v. Brown, 5 Vet. App. 262 (1993), the record does not contain proof that VA sent adequate notice of the August 2014 examinations to the appellant at his then current address of record.  For this reason, it is necessary to remand this case for further development.   

Accordingly, the case is REMANDED for the following action:

1. The AOJ must make reasonable efforts to locate any written notice VA might have sent the Veteran regarding the August 2014 examinations, including contacting the San Francisco VA Medical Center and the VA office the appellant called on June 27, 2014.  

If the AOJ cannot locate such written notice, the AOJ must specifically document the attempts made to locate it, and explain in writing why further attempts to discover the notice would be futile.  

If the AOJ locates such written notice, the AOJ must verify that VA sent the notice to the Veteran's then current address of record.  

If the AOJ locates such written notice and verifies that VA sent it to the Veteran's then current address of record, the AOJ shall return the file to the Board for further appellate consideration.  

2. If the AOJ determines that it cannot verify in writing that VA sent the Veteran written notice of the August 2014 VA examinations, or if notice was sent notice to the wrong address, the AOJ must reschedule the appellant new VA examinations.  One examination must address the Veteran's claims regarding entitlement to service connection for right shoulder and bilateral knee disabilities, and the other must address the Veteran's claim regarding entitlement to service connection for tinnitus. 

The examiners must be provided access to the Veteran's claims folder as well as access to any pertinent files in Virtual VA and/or VBMS.  The examiners must specify in the reports that the entire claims file and any Virtual VA and VBMS records have been reviewed.  Following that review the examiners must opine whether it is at least as less likely than not that the Veteran has the claimed disorders and, if so, whether it is at least as likely as not that those disorders were caused or permanently aggravated by any incident or illness in service.  

(The term "at least as likely as not" means that the medical evidence both for and against a certain conclusion is so evenly divided that it is as medically sound to find in favor of such a conclusion as it is to find against it.)

The examiners are advised that the Veteran as a lay person is competent to attest to factual matters of which they have first-hand knowledge, including observable symptomatology.  If there is a medical basis to doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

3. The Veteran is hereby notified that it is his responsibility to report for any examination and to cooperate in the development of his claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2014).  In the event that the Veteran does not report for any aforementioned examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether the postal service returned any notice as undeliverable.  

4. After the requested development has been completed, the AOJ should review any examination reports or opinions to ensure that they are in complete compliance with the directives of this REMAND.  The AOJ must ensure that all examiners documented consideration of the entire claims file and any relevant records in Virtual VA and VBMS.  If any report is deficient in any way, the AOJ must implement corrective procedures at once.

5. Unless the AOJ returns the case directly to the Board as stipulated in action paragraph one, after completing its review, the AOJ must readjudicate the Veteran's claims.  If the AOJ does not grant all of the benefits sought, the AOJ must provide the Veteran a supplemental statement of the case and afford him an opportunity to respond before returning the file to the Board for further appellate consideration.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

